Case 4:18-cr-20161-MFL-SDD ECF No. 36, PageID.177 Filed 08/03/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                                  Case No. 18-20161
                  Plaintiff,
                                                  HON. MATTHEW F. LEITMAN
v.                                                United States District Judge

JOHNATHON MAPUATULI,
     a.k.a. JOHNATHON M. MAPUATULI,
     a.k.a. JOHNATHON ELISHA
            MICHAEL V. MAPUATULI,
__________________________________________________________________

           GOVERNMENT’S RESPONSE TO DEFENDANT’S
             MOTION FOR COMPASSIONATE RELEASE
__________________________________________________________________

      On July 27, 2020, the defendant, Johnathon Mapuatuli, filed a motion for

compassionate release. (R. 34). The government concurs in the requested relief.

      To protect public health, however, the reduction in sentence ordered pursuant

to the defendant’s motion should be to time served plus fourteen days, to permit a

pre-release quarantine in BOP custody.




                                         1
Case 4:18-cr-20161-MFL-SDD ECF No. 36, PageID.178 Filed 08/03/20 Page 2 of 3




                                      Respectfully submitted,
                                      MATTHEW SCHNEIDER
                                      United States Attorney

                                      s/ANTHONY P. VANCE
Dated: August 3, 2020                 Assistant United States Attorney
                                      Chief – Branch Offices
                                      600 Church Street, Suite 210
                                      Flint, MI 48502
                                      Phone: (810) 766-5177
                                      anthony.vance@usdoj.gov
                                      P61148




                                     2
Case 4:18-cr-20161-MFL-SDD ECF No. 36, PageID.179 Filed 08/03/20 Page 3 of 3




                        CERTIFICATION OF SERVICE

      I hereby certify that on, August 3, 2020, I electronically filed the foregoing

with the Clerk of the Court using the ECF system, which will electronically serve all

ECF participants.

                                             s/Jessica Stanton
                                             United States Attorney’s Office




                                         3
